Citation Nr: 1411168	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In March 2012, the Veteran testified before the Board at a hearing held at the RO.  A copy of the transcript has been associated with the Veteran's claims file. 

In March 2013, this case was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds the Veteran's claim for entitlement to service connection for COPD, to include as a result of asbestos exposure must be remanded for additional development prior to adjudication.

Pursuant to the Board's March 2013 remand, the Veteran was afforded a VA respiratory examination in April 2013, after which the examiner opined that the Veteran's COPD was less likely than not incurred in or caused by service and indicated that the Veteran's COPD was secondary to tobacco use.  However, the examiner did not provide a rationale for his opinion or address whether the Veteran's COPD is related to his alleged in-service asbestos exposure or his competent reports of respiratory symptoms since service.  The examiner also noted that a CT scan was ordered, but was not done because the Veteran did not respond to a request to schedule the test.  On remand, if the examiner determines that such a test is required, it should be scheduled.    

During his March 2012 hearing, the Veteran reported that he was being treated by Dr. Hoffenbrook at "East Virginia."  The Veteran's representative also indicated that the Dr. Hoffenbrook "acknowledge[d] the fact that [the Veteran's COPD] could be as a result of exposure to asbestos." See Hearing Transcript, March 2012, pg. 2.  These records are not associated with the claims file and should be obtained on remand.  Any additional treatment records identified should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a respiratory condition, including COPD, since service.  After securing the necessary release, the AMC should obtain these records, including any outstanding VA treatment records.  Specifically, treatment records from Dr. Hoffenbrook, who the Veteran reported as his treating physician for COPD in March 2012. 

2.  After obtaining the above records, return the claims folder to the examiner who provided the April 2013 opinion for an addendum.  If that examiner is unavailable or determines that the opinion cannot be provided with an examination, to include the CT scan referred to in the April 2013 examination, schedule the Veteran for a VA examination to address whether any current respiratory disorder, including COPD, is related to the Veteran's active service, including as a result of exposure to asbestos.  

Based on the examination and review of the record, the examiner should answer the following question: 

Is it at least as likely as not (i.e., probability of approximately 50 percent), that any current respiratory disability, including COPD, was incurred in or is otherwise related to the Veteran's service, to include alleged exposure to asbestos?  

In providing the opinion, the examiner must consider the Veteran's contention that he has experienced respiratory symptoms since service and that as part of his duties as a small boat operator instructor, he was responsible for the upkeep and maintenance of the boat engines and that he was exposed to asbestos on a daily basis.  Specifically, the Veteran contends that the fuel lines, exhaust pipe, and engine compartments of the boats were insulated with an asbestos sheeting material.  If the examiner's opinion is negative, the examiner should explain why the current findings are not compatible with a history of asbestos exposure or continuous respiratory symptoms since service.  The examiner is also advised that the Veteran reported that he worked on a remodeling project about ten years ago that required removing cottage cheese ceilings without protection. 

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the issue of entitlement to service connection for COPD.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


